Citation Nr: 0706701	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  06-03 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than October 4, 
1990 for the grant of service connection for hearing loss, to 
include whether there was clear and unmistakable error (CUE) 
in a January 1991 rating decision.

2.  Entitlement to an effective date earlier than August 7, 
2002 for the grant of service connection for tinnitus, to 
include the issue of whether there was CUE in a January 1991 
rating decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Board notes that 
the veteran brought his original claim of entitlement to 
service connection for bilateral hearing loss in October 
1990.  A rating decision dated in January 1991 denied the 
veteran's claim.  The veteran filed the current claim in 
August 2003.  In a rating decision dated in December 2003, 
the RO granted the veteran's claim of entitlement to service 
connection for bilateral hearing loss, effective August 7, 
2003.  Liberally interpreting the veteran's claim for hearing 
loss, the RO also granted service connection for bilateral 
tinnitus, effective August 7, 2002 (based upon liberalizing 
legislation rule under 38 C.F.R. § 3.114).  The veteran 
submitted a notice of disagreement in January 2004, 
disagreeing with the effective date of his awards.  A 
subsequent rating decision dated in May 2005, granted the 
veteran an effective date of October 4, 1990 for his 
bilateral hearing loss.

As part of the veteran's claim that he is entitled to earlier 
effective dates, he has argued that the prior January 1991 
rating decision was erroneous.  This is discussed in more 
detail below.  A claim of clear and unmistakable error (CUE) 
is related to a claim for an earlier effective date, and both 
issues are, therefore, before the Board.  See Crippen v. 
Brown, 9 Vet. App. 413, 420 (1996) (appellant reasonably 
raised claim for CUE with the requisite specificity because 
he argued for an earlier effective date asserting that 
evidence compelling a grant of service connection was of 
record at the time of the prior final rating decisions), 
citing Dinsay v. Brown, 9 Vet. App. 79, 87-88 (1996) (claim 
for an earlier effective date was claim of CUE in final RO 
decision disallowing claim); Flash v. Brown, 8 Vet. App. 332, 
340 (1995) (to be awarded earlier effective date, veteran 
must show CUE in RO decision disallowing higher rating).  
Accordingly, the issues on appeal have been rephrased as 
shown above.

The veteran participated in a Travel Board hearing with the 
undersigned in January 2007.  A transcript of that proceeding 
has been associated with the veteran's claims folder.

Pursuant to a January 2007 motion and the Board's granting 
thereof in February 2007, this case has been advanced on the 
Board's docket under 38 U.S.C.A. § 7107 (West 2002 & West 
Supp. 2006) and 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
bilateral hearing loss was received on October 4, 1990.

2.  The RO denied service connection for bilateral hearing 
loss in January 1991.  The veteran did not appeal that 
decision, and it became final.

3.  The January 1991 rating decision represented a valid 
exercise of rating judgment, and was adequately supported by 
the evidence then of record and the applicable law and 
regulations, and was not undebatably erroneous.

4.  The veteran did not file an informal claim for service 
connection for bilateral hearing loss prior to October 4, 
1990.

5.  The veteran has never specifically filed a claim or made 
an informal claim for service connection for bilateral 
tinnitus; the RO liberally construed his claim for bilateral 
hearing loss, based on his August 2003 application, to 
include service connection for bilateral tinnitus.

6.  There is no evidence of record between 1990 and 2003 to 
support a claim for an effective date prior to August 7, 2002 
for bilateral tinnitus.


CONCLUSIONS OF LAW

1.  The January 1991 rating decision that denied entitlement 
to service connection for bilateral hearing loss did not 
constitute CUE.  38 U.S.C.A. § 7105 (West 2002 & West Supp. 
2006); 38 C.F.R. § 3.105 (2006).

2.  There is no legal entitlement to an effective date 
earlier than October 4, 1990, for the grant of service 
connection for bilateral hearing loss.  38 U.S.C.A. § 5110(a) 
(West 2002 & West Supp. 2006); 38 C.F.R. §§ 3.157, 
3.400(b)(2)(i) (2006).

3.  There is no legal entitlement to an effective date 
earlier than August 7, 2002, for the grant of service 
connection for bilateral tinnitus.  38 U.S.C.A. § 5110(a) 
(West 2002 & West Supp. 2006); 38 C.F.R. §§ 3.157, 
3.400(b)(2)(i) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hearing Loss

The veteran filed his original claim for bilateral hearing 
loss in October 1990, which was denied by a January 1991 
rating decision.  The veteran filed the current claim in 
August 2003.  A rating decision dated in December 2003, 
granted the veteran's claim of entitlement to service 
connection for bilateral hearing loss, effective August 7, 
2003.  The veteran disagreed with the effective date and a 
subsequent rating decision in May 2005 granted the veteran an 
earlier effective date to October 4, 1990.  The veteran now 
argues that that the effective date should be in 1945 when 
the U.S. Navy ship he was aboard hit a mine and that the 
rating decision in January 1991 that originally denied his 
claim contains clear and unmistakable error (CUE).  

Under 38 C.F.R. §§ 3.104(a) and 3.105(a) (2006), taken 
together, rating actions are final and binding in the absence 
of CUE.  A decision, which constitutes a reversal of a prior 
decision on the grounds of CUE, has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  See 38 U.S.C.A. § 7105 (West 2002 & West Supp. 
2006); 38 C.F.R. § 3.105(a) (2006).  As the veteran's 
effective date was established to be the date of his original 
claim for service connection for bilateral hearing loss, 
there is no remaining CUE allegation and the Board will not 
discuss it further.


The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  See 38 U.S.C.A. § 5110(a) (West 2002 & West 
Supp. 2006).  The implementing regulation clarifies this to 
mean that the effective date of an evaluation and an award of 
compensation based on an original claim "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  See 38 C.F.R. § 3.400 (2006).  With a claim 
for service connection, the effective date of an award will 
be (1) the day following separation from active service or 
the date entitlement arose if the claim is received within 
one year after separation from service or (2) the date of 
receipt of claim or date entitlement arose, whichever is 
later.  See 38 C.F.R. § 3.400(b)(2)(i) (2006) (emphasis 
added).

The assigned effective date of October 4, 1990, is the date 
of receipt of the veteran's claim for bilateral hearing loss.  
There is no indication in the file, or any allegation from 
the veteran, that any formal claim was filed before that 
date.  Therefore, pursuant to 38 C.F.R. § 3.400, he is not 
entitled to an effective date any earlier than October 4, 
1990, for the grant of service connection for bilateral 
hearing loss.

The pertinent question is whether an informal claim for 
service connection for bilateral hearing loss was received by 
VA prior to October 4, 1990.  A "claim" is defined in the 
VA regulations as "a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  See 
38 C.F.R. § 3.1(p) (2006).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one 
or more benefits."  See 38 C.F.R. § 3.155(a) (2006).  VA 
must look to all communications from a claimant that may be 
interpreted as applications or claims - formal and informal - 
for benefits and is required to identify and act on informal 
claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 
196, 198 (1992).  If VA fails to forward an application form 
to the claimant after receipt of an informal claim, then the 
date of the informal claim must be accepted as the date of 
claim for purposes of determining an effective date.  See 
Servello, 3 Vet. App. at 200.
As noted above, the veteran argues that the effective date 
should be in 1945, when he was exposed to acoustic trauma 
when his ship struck a mine.  38 U.S.C.A. § 5101(a) mandates 
that a claim must be filed in order for any type of benefit 
to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  Before the RO can adjudicate an original 
claim for benefits, the claimant must submit a written 
document identifying the benefit and expressing some intent 
to seek it.  There was no such document submitted in this 
case prior to October 4, 1990.  An informal claim must 
identify the benefit sought.  See Brannon v. West, 12 Vet. 
App. 32, 34 (1998) (noting that VA "is not required to 
anticipate a claim for a particular benefit where no 
intention to raise it was expressed and citing Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995) for the proposition 
that VA is not required to do a "prognostication" but to 
review issues reasonably raised by the substantive appeal).  
None of the evidence of record prior to 1990 identified a 
benefit sought or any intention on the part of the veteran to 
seek service connection for bilateral hearing loss.

The Board notes that the veteran also argues he is entitled 
to an earlier effective date for his claim is that he was not 
informed that he was eligible to receive compensation from VA 
for service-related disabilities.  The Supreme Court has held 
that everyone dealing with the government is charged with 
knowledge of federal statutes and lawfully promulgated agency 
regulations, regardless of actual knowledge or hardship 
resulting from innocent ignorance.  See Jaquay v. West, 11 
Vet. App. 67, 74 (1998).  In other words, even if the veteran 
was not specifically informed of his rights to claim 
compensation for service-related disabilities as he contends, 
the Board is without legal authority to grant his claim on 
that basis.  

Although the veteran may indeed have suffered from bilateral 
hearing loss prior to October 1990, the effective date for 
service connection based on an original claim cannot be any 
earlier than the date of receipt of claim.  However, he did 
not submit a claim for bilateral hearing loss until October 
4, 1990, which was many years after his separation from 
active service.  Although the Board is sympathetic to the 
veteran's situation and recognizes that he was disabled, to 
some degree, before 1990, the Board concludes that an 
effective date earlier than October 4, 1990, is not warranted 
in this case under VA regulations governing effective dates 
for awards based on an original claim for service connection.  
See 38 U.S.C.A. § 5110(a) (West 2002 & West Supp. 2006); 
38 C.F.R. § 3.400(b)(2)(i) (2006).

Bilateral Tinnitus

The veteran alleges that he is entitled to an effective date 
prior to August 7, 2002 for his bilateral tinnitus.  He 
stated that this award should either be granted back to the 
date of his original claim for service connection for 
bilateral hearing loss (October 4, 1990), or back to 1945, 
when his initial hearing problems began during service.  The 
veteran also claims that by not addressing tinnitus, the 
January 1991 rating decision constitutes CUE. 

The January 1991 rating decision addressed only the issue of 
service connection for bilateral hearing loss.  The veteran 
alleges that VA should have adjudicated a claim for tinnitus 
at that time, as the November 1990 VA examination report 
noted that he suffered from bilateral tinnitus.  The veteran 
did not raise a claim for tinnitus at that time.  

The law requires the Secretary of VA to "give a sympathetic 
reading to the veteran's filings by 'determining all 
potential claims raised by the evidence, applying all 
relevant laws and regulations."  See Szemraj v. Principi, 
357 F.3d 1370, 1373 (Fed. Cir. 2004) (quoting Robertson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001)).  
Nevertheless, it is well settled that an intent to apply for 
benefits is an essential element of any claim, whether formal 
or informal, and, further, the intent must be communicated in 
writing.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 
(Fed. Cir. 2006) (holding that the plain language of the 
regulations require a claimant to have an intent to file a 
claim for VA benefits); Criswell v. Nicholson, 20 Vet. App. 
501 (2006); Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 
1999) (noting that even an informal claim for benefits must 
be in writing); Brannon v. West, 12 Vet. App. 32, 35 (1998); 
38 C.F.R. § 3.27 (1946) (stating that before VA can 
adjudicate a claim for benefits, "the claimant must submit a 
written document identifying the benefit and expressing some 
intent to seek it"); 38 C.F.R. § 3.1(p) (2006) (defining 
"claim" as "a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit").

The veteran has never filed a formal or informal claim for 
entitlement to service connection for bilateral tinnitus.  As 
noted above, the veteran filed his original claim for service 
connection for bilateral hearing loss in October 1990.  In 
August 2003, the veteran again filed to reopen a claim of 
entitlement to service connection for bilateral hearing loss.  
The rating decision issued in December 2003 liberally 
construed the veteran's claim to include entitlement to 
service connection for bilateral tinnitus, based upon the 
findings in the October 2003 VA examination.  The December 
2003 rating decision noted that a final regulatory amendment 
was made to the regulations pertaining to tinnitus under 
38 C.F.R. § 4.85 through 4.87(b) on June 10, 1999.  The 
effective date of the grant of increased compensation is 
based on the liberalizing legislation rule under 38 C.F.R. 
3.114.  Under this regulation, VA can assign an effective 
date one year prior to the date of claim if the evidence of 
record establishes the veteran's current symptoms meet the 
criteria with the changes in the new law.  Hence, the veteran 
was awarded an effective date for tinnitus on August 7, 2002.  
The veteran maintains that the November 1990 VA examination 
noted that he suffered from bilateral tinnitus, and therefore 
should be granted entitlement back to that date.

The mere existence of medical records generally cannot be 
construed as an informal claim; rather, there must be some 
intent by the claimant to apply for benefits.  See Brannon, 
12 Vet. App. at 35 ("The mere presence of the medical 
evidence does not establish an intent on the part of the 
[appellant] to seek secondary service connection for the 
psychiatric condition...  While the Board must interpret the 
appellant's submissions broadly, the Board is not required to 
conjure up issues that were not raised by the appellant.")  
38 C.F.R. § 3.155(a) (2006) ("Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by [the Secretary] ... "may be 
considered an informal claim." (emphasis added)).  It 
follows logically that where there can be found no intent to 
apply for VA benefits, a claim for entitlement to such 
benefits has not been reasonably raised.

Although there are two recognized exceptions to this general 
rule, those exceptions are applicable only when an underlying 
claim has been awarded and the medical records demonstrate 
that the veteran's disability has increased, or when an 
underlying claim has been denied and the medical records 
evidence new and material evidence to reopen the claim.  See 
38 C.F.R. § 3.157(b) (2006); see also Leonard v. Principi, 17 
Vet. App. 447, 451 (2004); Lalonde v. West, 12 Vet App. 377, 
381 (1999).  Neither of those exceptions apply in the present 
case.

However, for the sake of argument, even if the notation 
regarding tinnitus did constitute an informal claim, this 
claim would still be denied.  If the record shows the 
existence of an unadjudicated claim, raised along with an 
adjudicated claim, and the RO's decision acts (favorably or 
unfavorably) on one of the claims but fails to specifically 
address the other claim, the second claim is deemed denied, 
and the appeal period begins to run.  See Deshotel v. 
Nicholson, 457 F.3d 1258 (Fed. Cir. 2006).  If a timely 
appeal is not filed, the veteran's only recourse is to file a 
CUE claim.  Id.; Andrews v. Nicholson, 421 F.3d 1278 (Fed. 
Cir. 2005).  As applied to this case, the RO's January 1991 
decision, which did not address an informal tinnitus claim, 
is deemed to be a denial of that claim.  Since the veteran 
did not appeal that issue, it became final, and can only be 
revised on the basis of CUE.

Under 38 C.F.R. §§ 3.104(a) and 3.105(a) (2006), taken 
together, rating actions are final and binding in the absence 
of CUE.  A decision, which constitutes a reversal of a prior 
decision on the grounds of CUE, has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  See 38 U.S.C.A. § 7105 (West 2002 & West Supp. 
2006); 38 C.F.R. § 3.105(a) (2006).

The specific elements of a CUE claim are set forth in Damrel 
v. Brown, 6 Vet. App. 242, 245 (1994) as a three-pronged test 
for purposes of determining whether such error is present in 
a prior determination.  For purposes of determining whether 
CUE is present in a prior determination: (1) "[e]ither the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" and 
of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  See also Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992).

The veteran has failed to provide any adequate bases for his 
allegation of CUE.  The January 1991 rating decision denied 
service connection for bilateral hearing loss.  Though the 
veteran now claims that VA was on notice that he suffered 
from tinnitus (based upon the November 1990 VA examination 
report), the veteran did not disagree with that decision.  He 
currently argues that VA failed to assist him since the RO 
did not broadly construe the information in the examination 
to include tinnitus and that VA failed to inform him of his 
rights to obtain VA benefits.  
As noted above, the veteran is charged with knowledge of 
federal statues and lawfully promulgated agency regulations, 
regardless of actual knowledge or hardship resulting from 
innocent ignorance.  See Jaquay, supra.  While it is 
debatable that the RO should have taken constructive notice 
of the veteran's diagnosed bilateral tinnitus, this is not 
CUE.

A claim that the evidence was not properly weighed or 
evaluated cannot constitute CUE, and the allegation of CUE 
must specifically state what error occurred and how the 
outcome would have been manifestly different.  As in this 
case, broad-brush allegations of failure to follow the 
regulations or failure to give due process, or any other 
general, non- specific claim of error cannot satisfy the 
stringent pleading requirements for the assertion of CUE.  
For example, changed diagnosis, failure to fulfill the duty 
to assist and a disagreement as to how the facts were weighed 
or evaluated are not examples of CUE.  Nor does CUE include 
the otherwise correct application of a statute or regulation 
where, subsequent to the RO decision, there has been a change 
in the interpretation of the statute or regulation.  "It must 
be remembered that clear and unmistakable error is a very 
specific and rare kind of error."  See Eddy v. Brown, 9 Vet. 
App. 52, 57 (1996), Fugo v. Brown, 6 Vet. App. 40, 43-45 
(1993).  See also, Luallen v. Brown, 8 Vet. App. 92 (1995); 
Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

In short, the Board concludes that the January 1991 rating 
decision does not include the kind of error of fact or law 
which would compel a conclusion that the result would have 
been manifestly different but for the alleged error, and 
there is simply no basis upon which to find clear and 
unmistakable error in this decision.  The veteran's motion 
requesting that the January 1991 rating decision should be 
revised or reversed on the grounds of CUE must be denied.

Having disposed of the question of whether CUE was committed 
in January 1991, the Board now turns to the issue of whether 
the veteran may be entitled to an effective date prior to 
August 7, 2002.  As noted above, the veteran alleges that he 
has suffered from bilateral tinnitus since his initial 
exposure to noise in 1945.  

As discussed in more detail above, the veteran has never 
filed a formal or informal claim for entitlement to service 
connection for bilateral tinnitus.  The rating decision 
issued in December 2003 liberally construed the veteran's 
August 2003 claim to include entitlement to service 
connection for bilateral tinnitus, based upon the findings in 
the October 2003 VA examination.  

As previously noted, unless specifically provided otherwise, 
the effective date of an award based on an original claim for 
service connection "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  See 38 U.S.C.A. § 5110(a) 
(West 2002 & West Supp. 2006).  The implementing regulation 
clarifies this to mean that the effective date of an 
evaluation and an award of compensation based on an original 
claim "will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later."  See 38 C.F.R. 
§ 3.400 (2006).  The issue of entitlement to tinnitus has 
never been raised by the veteran himself, thus, the earlier 
possible date he can obtain compensation is August 7, 2002, 
as explained above.

Although the veteran may indeed have suffered from bilateral 
tinnitus prior to August 2002, the effective date for service 
connection based on an original claim cannot be any earlier 
than the date of receipt of claim.  The Board is sympathetic 
to the veteran's situation but concludes that an effective 
date earlier than August 7, 2002, is not warranted in this 
case under VA regulations governing effective dates for 
awards based on an original claim for service connection.  
See 38 U.S.C.A. § 5110(a) (West 2002 & West Supp. 2006); 
38 C.F.R. § 3.400(b)(2)(i) (2006).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & West Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& West Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio 
v. Principi, 16 Vet.  App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.

These appeals stem from the original grant of service 
connection, and an August 2003 notification letter sent to 
the veteran on his service connection claims did not 
explicitly include any information pertaining to the evidence 
necessary to substantiate a claim for an earlier effective 
date.  However, "the statutory scheme contemplates that once 
a decision awarding service connection, a disability rating, 
and an effective date has been made, § 5103(a) notice has 
served its purpose, and its application is no longer required 
because the claim has already been substantiated."  See 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); Cf. 
Sutton v. Nicholson, No. 01-1332 (U.S. Vet. App. September 
20, 2006) (compliance with 38 U.S.C.A. § 5103(a) notice was 
not required in an appeal for an increased rating from a pre-
VCAA grant of service connection); and VAOPGCPREC 8-2003 
(Notices of Disagreement do not constitute new claims 
requiring VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue).   

In this case, the veteran's claim was granted, a disability 
rating and effective date assigned, in the December 2003 
decision of the RO. The August 2003 letter delineated the 
respective obligations of the VA and the veteran in obtaining 
evidence pertinent to the claim.  The veteran is also 
represented by a veterans' service organization that assisted 
him in preparing his appeal.  The claimant has not alleged 
that VA failed to comply with the notice requirements of the 
VCAA.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Further, although he has not explicitly been told to provide 
any relevant evidence in his possession, the information 
contained in the 2003 letter served to convey that 
information.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  Therefore,  VA's duty to 
notify under 38 U.S.C.A. § 5103(a) is discharged.  See Sutton 
v. Nicholson, 20 Vet. App. 419 (2006). 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  All private medical records 
have been obtained, to the extent identified by the veteran.  
The veteran has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In this case an examination would be irrelevant, as an 
examination could not provide evidence of an earlier claim 
filing.

Additionally, the duties to notify and assist do not apply 
where CUE is claimed, either in Board decisions (see Livesay 
v. Principi, 15 Vet. App. 165 (2001)), or in RO decisions 
(see Parker v. Principi, 15 Vet. App. 407 (2002)).  CUE 
claims are not conventional appeals; rather, they are 
requests for revision of previous decisions.  A claim based 
on CUE is fundamentally different from any other kind of 
action in the VA adjudicative process.  A litigant alleging 
CUE is not pursuing a claim for benefits, but rather is 
collaterally attacking a final decision.  See Livesay, 15 
Vet. App. at 178-179.  Moreover, a litigant has the burden of 
establishing such error on the basis of the evidence then of 
record.  Id.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006). 


ORDER


Entitlement to an effective date earlier than October 4, 1990 
for the grant of service connection for hearing loss, to 
include whether there was clear and unmistakable error (CUE) 
in a January 1991 rating decision, is denied.

Entitlement to an effective date earlier than August 7, 2002 
for the grant of service connection for tinnitus, to include 
the issue of whether there was clear and unmistakable error 
(CUE) in a January 1991 rating decision, is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


